DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    KINGFISH INVESTMENT, LLC,
                            Appellant,

                                    v.

                        WAWA FLORIDA, LLC,
                             Appellee.

                              No. 4D22-1406

                         [December 22, 2022]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; G. Joseph Curley, Judge; L.T. Case
No. 502020CA014072XXXXMBAI.

  S. Brian Bull of Scott, Harris, Bryan, Barra & Jorgensen, P.A., Palm
Beach Gardens, for appellant.

  Robert Rivas, Victor R. Berwin, and Joel D. Kenwood of Sachs Sax
Caplan, PL, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.